Opinion of the Court by
Judge Hardin :
Whether under any circumstances the sheriff was authorized to receive any part of the price of the land in money from the purchaser, when the law made it his d'uty to make the sale on credit and take the purchaser's bond, as it is alleged in the petition that the sheriff took the money for the full amount of the price of the land, we cannot see how the plaintiff, who is presumed to have collected the bond, could be also entitled to the $400 alleged to have been paid to the sheriff. If the $400 were paid to the sheriff as alleged he received it without right and became liable to refund it; but that did not, in our opinion, create any liability of the sheriff to the plaintiff, who had his sale bond for all he was entitled to.
Wherefore the judgment sustaining the demurrer to the petition is affirmed.